Citation Nr: 1403878	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-25 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right hip injury.

2.  Entitlement to service connection for a thoracolumbar spine disability, claimed as a low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in April 2013.  A transcript of the testimony offered at this hearing has been associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he sustained injuries to his low back and right hip during a May 1965 motor vehicle accident.  A review of his service treatment records documents that he was involved in a motor vehicle accident at this time.  However, the records do not disclose any complaints regarding the right hip or low back, although they do document complaints regarding the low back prior to the accident.  He relates that he did indeed sustain injuries to his low back and right hip, as well as a history of pain in these areas ever since.  VA records document assessments of osteoarthritis of the right hip and degenerative disc disease of the thoracolumbar spine.

In March 2009, the Veteran was afforded a VA examination to address his low back claim.  The examination notes an assessment of degenerative disc disease of the thoracolumbar spine.  The examiner that conducted the examination rendered a negative etiological opinion, finding that the condition was less likely than not related to service.  In terms of rationale, the examiner explained that chronicity of a low back condition cannot be established as the Veteran did not complain of or receive treatment for a low back condition from separation to 2008.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

The Veteran should be afforded a new examination.  The March 2009 VA examiner relied solely upon the lack of clinical evidence in rendering their opinion.  Yet, the Veteran has explained that he had persistent pain in his low back since service and particularly the May 1965 motor vehicle accident.  The Veteran is competent to relate his observations of pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Also, the Board concludes that the Veteran should be afforded a VA examination to address his claim for service connection of a right hip injury.  He has competently related that he sustained some sort of injury to his right hip during the May 1965 motor vehicle accident and that he had persistent pain since then.  The record documents a currently diagnosed disability of the hip.  Accordingly, the Board finds that a medical opinion is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

At his Board hearing, the Veteran and his representative requested that the matter be remanded to obtain any Line of Duty (LOD)findings or investigative reports of the May 1965 motor vehicle accident.  A review of the claims file discloses no such records.  Upon remand, the Agency of Original Jurisdiction (AOJ) should attempt to obtain any such records.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

It is also noted that the Veteran referenced private treatment records during the hearing that are not of record.  He should be asked to provide or authorize the release of these records on remand.

Lastly, at his Board hearing, the Veteran testified that he received VA treatment at a VA facility in Fort Harrison, Montana beginning in the 1990s.  He also indicated that he sought treatment at a VA facility in Fort Myers, Florida, and a review of the records indicates that he established treatment in Florida in 2007.  Notably, the VA Outpatient Clinic in Fort Myers was replaced by the Lee County VA Healthcare Center in December 2012.  Thus, these treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file as follows:

	a.  those from the Fort Harrison VA Medical Center dating from the 1990s; and

	b.  those from the Port Charlotte CBOC and the Lee County Healthcare facility (previously the Fort Myers outpatient clinic) dating from November 2008.  
Perform any and all follow-up as necessary, and document negative results.

2.  Attempt to obtain personnel records associated with the Veteran's service, to include any LOD findings and investigative reports related to the May 1965 motor vehicle accident, and associate them with the claims file. Perform any and all follow-up as necessary, and document negative results.

3.  Request that the Veteran provide or authorize the release of private medical records referenced at the Board hearing, including those from Freedom Health, Dr. Daniel, chiropractors and any other physician/facility that treated him for the disabilities at issue.  Perform any and all follow-up as necessary, and document negative results.

4.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC/RO is unable to secure same or if after continued efforts to obtain Federal records the AMC/RO concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5.  After the above development has been completed to the extent possible, schedule the appellant for a VA examination for the purpose of ascertaining the nature and likely etiology of the appellant's claimed disabilities of the low back and right hip.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the appellant concerning symptoms he has had since the motor vehicle accident in May 1965.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability/ies of the thoracolumbar spine, including degenerative disc disease, and right hip, including arthritis, is/are attributable to service.  Review of the entire file is required; however, attention is invited to appellant's reports of symptoms since service, the service treatment records dated in 1963 reflecting treatment for the back and the motor vehicle accident in 1965.  In rendering any requested opinion, the examiner should consider the competent and credible lay evidence reported by the appellant.  It is noted that the Veteran is competent to report he had symptoms even if there are no contemporaneous medical records reflecting treatment post service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Any and all opinions must be accompanied by a discussion of the underlying reasons.

6.  After the development requested above has been completed to the extent possible, review the record and readjudicate the appellant's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


